

114 S130 IS: IDEA Full Funding Act
U.S. Senate
2015-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 130IN THE SENATE OF THE UNITED STATESJanuary 8, 2015Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend part B of the Individuals with Disabilities Education Act to provide full Federal funding
 of such part.1.Short titleThis Act may be cited as the IDEA Full Funding Act.2.Amendments to
 IDEASection 611(i) of the Individuals with Disabilities Education Act (20 U.S.C. 1411(i)) is amended to read as follows:(i)Funding(1)In GeneralFor the purpose of carrying out this part, other than section 619, there are authorized to be appropriated—(A)for fiscal year 2016, an amount equal to 46.225 percent of the sum of the maximum amounts of the grants all States may receive under subsection (a)(2)(B), and there are hereby appropriated for fiscal year 2016 an amount equal to the difference between the amount of such percentage and $11,498,000,000;(B)for fiscal year 2017, an amount equal to 52.2 percent of the sum of the maximum amounts of the grants all States may receive under subsection (a)(2)(B), and there are hereby appropriated for fiscal year 2017 an amount equal to the difference between the amount of such percentage and $11,498,000,000;(C)for fiscal year 2018, an amount equal to 58.175 percent of the sum of the maximum amounts of the grants all States may receive under subsection (a)(2)(B), and there are hereby appropriated for fiscal year 2018 an amount equal to the difference between the amount of such percentage and $11,498,000,000;(D)for fiscal year 2019, an amount equal to 64.15 percent of the sum of the maximum amounts of the grants all States may receive under subsection (a)(2)(B), and there are hereby appropriated for fiscal year 2019 an amount equal to the difference between the amount of such percentage and $11,498,000,000;(E)for fiscal year 2020, an amount equal to 70.125 percent of the sum of the maximum amounts of the grants all States may receive under subsection (a)(2)(B), and there are hereby appropriated for fiscal year 2020 an amount equal to the difference between the amount of such percentage and $11,498,000,000;(F)for fiscal year 2021, an amount equal to 76.1 percent of the sum of the maximum amounts of the grants all States may receive under subsection (a)(2)(B), and there are hereby appropriated for fiscal year 2021 an amount equal to the difference between the amount of such percentage and $11,498,000,000;(G)for fiscal year 2022, an amount equal to 82.075 percent of the sum of the maximum amounts of the grants all States may receive under subsection (a)(2)(B), and there are hereby appropriated for fiscal year 2022 an amount equal to the difference between the amount of such percentage and $11,498,000,000;(H)for fiscal year 2023, an amount equal to 88.05 percent of the sum of the maximum amounts of the grants all States may receive under subsection (a)(2)(B), and there are hereby appropriated for fiscal year 2023 an amount equal to the difference between the amount of such percentage and $11,498,000,000;(I)for fiscal year 2024, an amount equal to 94.025 percent of the sum of the maximum amounts of the grants all States may receive under subsection (a)(2)(B), and there are hereby appropriated for fiscal year 2024 an amount equal to the difference between the amount of such percentage and $11,498,000,000; and(J)an amount equal to 100 percent of the sum of the maximum amounts of the grants all States may receive under subsection (a)(2)(B) for fiscal year 2025 and each succeeding fiscal year, and, there are hereby appropriated for each such year an amount equal to the difference between the amount of such percentage for the fiscal year for which the determination is made and $11,498,000,000.(2)Date funds are available for obligationAmounts appropriated under paragraph (1) for a fiscal year shall become available for obligation on July 1 of such fiscal year and shall remain available through September 30 of the succeeding year..